Citation Nr: 0204352	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  00-21 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of calcific granuloma of the right lung, currently 
evaluated as non-compensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran has filed a claim for an 
increased rating for a right elbow muscle injury.  This claim 
has not yet been adjudicated by the RO and, therefore, is not 
currently before the Board.

The veteran testified at a personal hearing before the 
undersigned member of the Board on January 29, 2002.  A copy 
of the transcript of this hearing is included in the record 
on appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
adjudication of the veteran's claim has been obtained by 
the RO.

2. The veteran does not currently suffer from any active 
granulomatous infection, and the calcific granuloma of the 
right lung is asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable evaluation for calcific 
granuloma of the right lung are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.20, 4.31, 4.97, 
Diagnostic Code (DC) 6524 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the August 
2000 rating decision, the September 2000 Statement of the 
Case, and the October 2000 Supplemental Statement of the 
Case, of what would be necessary, evidentiary wise, to grant 
an increased evaluation for calcific granuloma of the right 
lung.  The notices sent to the veteran discussed the 
available evidence and informed the veteran that an increased 
evaluation for his calcific granuloma of the right lung was 
being denied because the overall evidence established that 
there was no current active granulomatous infection, no 
pulmonary tuberculosis, and no other mycobacterial disease.  
The Board therefore concludes that the veteran was adequately 
informed of the information and evidence needed to 
substantiate his claim, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO gathered the veteran's service medical records, VA 
outpatient treatment notes identified by the veteran, X-ray 
reports from January 2000 from Cahaba Imaging and Walker 
Baptist Medical Center, a pulmonary function test report from 
September 2000, and outpatient treatment notes from Jasper 
Medical Center dated from January 1999 to December 1999.  The 
veteran was provided a VA examination in May 2000.  In 
addition, the veteran testified at a personal hearing before 
the Board.  The veteran testified that he has been receiving 
treatment at the Tuscaloosa VA Medical Center for pneumonia, 
but there was no treatment for granulomatous infection and no 
indication from any medical authority at the Tuscaloosa VAMC 
suggesting a relationship between the pneumonia and the 
service-connected disability.  The veteran has not indicated 
that there is other relevant evidence available.  Thus the 
Board finds that the RO provided the requisite assistance to 
the veteran in obtaining evidence regarding the claimed 
disability.  In fact, it appears that all such relevant 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Evidence

The veteran's service medical records reveal that his lungs 
were normal at the time of entry into service.  The veteran's 
separation examination revealed spotting on the right lung.  
A treatment noted dated October 23, 1970 indicates peripheral 
nodules of the right lung with no history of chest disease, 
no recent cough or chest pain.  A treatment notes dated 
October 26, 1970 indicates an impression of inactive 
granulomatous disease, probably old.  There was no indication 
of any active symptoms, the notes indicate the veteran felt 
entirely well at that time.

Based on a January 1982 VA examination, and X-rays from 1977 
and 1982, the RO granted service connection for a right lung 
calcific granuloma.  The evidence at that time was X-ray 
evidence showing calcifications and spotting in the right 
lung, but there was no evidence of any active lung disease or 
granulomatous disease.  The veteran was granted service 
connection in a March 1982 rating decision, and was assigned 
a non-compensable rate.

In March 2000 the veteran filed a claim seeking an increased 
evaluation for his calcific granuloma of the right lung.  A 
chest X-ray taken January 5, 2000 at Walker Baptist Medical 
Center showed no acute disease in the veteran's chest.  A 
second chest X-ray, taken on January 19, 2000 revealed 
evidence of old healed granulomatous disease.  There were no 
other definite abnormalities.

Treatment notes dated from January 1999 to December 1999 from 
Jasper Family Practice indicate that the veteran was 
repeatedly seen for pharyngitis, bronchitis, and 
bronchospasm.  There is no indication in the notes as to the 
etiology of these conditions and no suggestion that they are 
linked in any way to the veteran's calcific granuloma of the 
right lung.  A VA treatment note dated May 18, 2000 indicates 
the veteran has old granulomatous disease, and he had a 
tuberculosis skin test that was negative.

The veteran underwent a VA examination in May 2000.  The 
examiner noted that there was no diagnosis of pulmonary 
tuberculosis.  The examiner reviewed the X-ray reports from 
January 2000 and noted the presence of old healed 
granulomatous disease.  The veteran stated that he had 
suffered from pneumonia approximately 6 times in the past 15 
years.  The examiner noted there was no tuberculosis or other 
mycobacterial disease.  The veteran became short of breath 
while giving his medical history.  He had no cough.  A chest 
examination revealed fine posterior basilar rates, more so on 
the left side.  There was no dullness, the respiratory rate 
was 20.  The examiner noted that there was no current active 
chest disease, but that the veteran obviously had a 
propensity of developing pneumonia, probably bacterial or 
viral.

The veteran underwent a pulmonary function test in September 
2000.  The spirometry was essentially normal.  Lung volumes 
were reduced, which suggested a mild restrictive defect.  
Diffusing capacity was severely reduced and did not correct 
for alveolar volume, which indicated an alveolar-capillary 
defect.  Airway resistance was increased.  

The veteran testified at a hearing before the Board on 
January 29, 2002 that he has had pneumonia numerous times 
beginning in the early 1980s.  He testified that he 
experiences weakness and trembling after exertion.  He also 
testified that he experiences shortness of breath.  He 
testified that he has been receiving treatment at the VA 
Medical Center in Tuscaloosa for pneumonia but that he had no 
reason other than his own belief to think that this was 
related to his calcific granuloma.  The veteran did not 
indicate that any of his doctors felt that there was a 
relationship between his pneumonia and his calcific granuloma 
of the right lung.

Subsequent to the claims folder being sent to the Board for 
review, the veteran submitted additional evidence directly to 
the Board. The veteran provided a written statement 
indicating that he first experienced trouble with his lung 
after returning from Vietnam and that he currently suffers 
from symptoms such as shortness of breath, dizziness, 
trembling, and coughing.  Additional evidence submitted to 
the Board consists of treatment notes from Baptist Medical 
Center dated in February 2000 and treatment notes from Jasper 
Family Practice dated in May and June 2001.  These records 
indicate diagnoses of pneumonia and bronchitis with some 
wheezing and shortness of breath.  There is no indication of 
any relationship between this bronchitis and pneumonia and 
the calcific granuloma of the right lung.

The Board accepts the evidence into the record that was 
submitted directly to the Board.  The regulations regarding 
submission of evidence directly to the Board were recently 
amended to remove the requirement that the appellant waive RO 
consideration of all evidence before the Board could accept 
it directly.  Therefore, the Board accepts into the record, 
the evidence submitted directly to the Board.  67 Fed. Reg. 
3,099, 3,103-3,104 (Jan 23, 2002), amending 38 C.F.R. 
§ 20.1304 (2001).

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

There is no Diagnostic Code specifically applicable to rating 
calcific granuloma of the lung.  Therefore, this disability 
is rated by analogy to other types of granulomatous 
infection.  38 C.F.R. § 4.97, DC 6524 (2001).  Under that 
code, a 20 percent rating is warranted for granulomatous 
infection, and a 100 percent rating is warranted for 
Wegener's granulomatosis, lethal midline granuloma.

Applying the facts in this case to the above rating criteria, 
the Board finds that the criteria for a compensable 
evaluation are not met or approximated.  There is no evidence 
of any active granulomatous infection of the right lung.  In 
fact, there has been no evidence of active granulomatous 
infection of the lungs since the calcific granuloma was 
identified on chest x-ray in service.  The veteran does not 
have tuberculosis or any other mycobacterial disease.  The 
pulmonary function test revealed a possible mild restrictive 
defect but this has not been associated with the service-
connected calcific granuloma.  The X-rays taken in January 
2000 indicated old healed granulomatous disease, and no other 
abnormality of the lung.  The medical records from Baptist 
Medical Center in February 2000 and from Jasper Family 
Practice in May and June 2001 indicate that the veteran has 
shortness of breath and some wheezing and has been diagnosed 
with pneumonia and bronchitis.  There is no indication that 
these conditions are linked to the calcific granuloma of the 
right lung in any way.

The veteran testified that he has shortness of breath, and 
trembling after exertion, and that he has had pneumonia 
numerous times since the early 1980s and the Board does not 
doubt this testimony.  However, while the veteran is 
competent to describe symptoms, he is not competent to 
provide a diagnosis or an etiology. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  On VA examination in May 2000, the 
veteran's history of pneumonia was noted, together with his 
shortness of breath while talking, but the examiner stressed 
that there was not active granulomatous disease and the 
pneumonia was probably viral or bacterial.  In summary, the 
calcific granuloma is asymptomatic and has not been 
associated with any current pulmonary pathology.  In fact, 
there is no evidence that links any current active disease to 
the old calcific granuloma of the right lung.  In the absence 
of a showing of granulomatous infection, the Board must find 
that the criteria for a 20 percent rating have not been met, 
and that a non-compensable rating should be continued for the 
veteran's calcific granuloma of the right lung.  38 C.F.R. 
§§ 4.20, 4.31, 4.97, DC 6524 (2001).

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's calcific granuloma of the right lung has caused 
marked employment interference or requires frequent medical 
treatment.  The veteran has been repeatedly diagnosed with 
pneumonia which has sometimes required hospitalization, but 
there is no evidence linking this pneumonia or any current 
pulmonary pathology to the veteran's calcific granuloma of 
the right lung.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC. 6-96 (1996).



ORDER

An increased evaluation for calcific granuloma of the right 
lung, currently rated as non-compensable, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

